In re Louise Keko applying for rule directed to the Honorable Emile E. Martin, III, Judge Twenty-Fifth Judicial District Court, Parish of Plaquemines Division B, No. 29-495.
ORDER
We consider this application for rule for contempt as an application to our supervisory jurisdiction. Perhaps the grant of suspensive appeal by the trial judge was intended to relate to his denial of stay order, although its wording suggests an appeal from this court’s judgment of October 31.
The trial judge’s denial of a stay order did nothing, and there is therefore nothing in it to suspend by a suspensive appeal; and the trial judge has no authority to grant a suspensive appeal from a judgment of this court. It is therefore
ORDERED that the trial judge’s order of suspensive appeal is set aside and it is
FURTHER ORDERED that the Honorable Allen L. Lobrano comply with the order of this court issued October 31 forthwith.
New Orleans, Louisiana, November 4, 1986.